Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 19 and 30 recite “analyzing the ranging sensory data...” The examiner suggests the following change: “analyzing the sensory ranging data” to make the claim language more consistent with what recited earlier.
Similarly, the examiner suggests that the limitation “wherein the analysis of the sensory data...” in claims 26 and 36 should be changed to “wherein the analysis of the sensory ranging data...”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-23, 25, 26, 30-33, 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (Pub. No. US 2018/0336297)1, in view of Choi et al. (Pub. No. US 2014/0214271).

Regarding claim 19, Sun discloses a computer implemented method of creating a simulated ranging model of a real world scene used for training an autonomous driving system, comprising: 
obtaining real ranging data to a plurality of objects present in a real world scene (Par. 13: “The autonomous vehicle perception simulation system 120 can also receive ground truth data 102. In one example embodiment, the ground truth data 102 can correspond to a data representation of the exact actual location and configuration of every object in a particular environment or every object in proximity to the autonomous vehicle. The ground truth data 102 can be generated by empirical measurement or highly sensitive and accurate sensing devices, such as Lidar data, GPS data, drone data, and the like”. In particular, ground truth data 102, acquired by a highly accurate Lidar device, could be interpreted as “real ranging data”);
obtaining sensory ranging data from a plurality of range sensors depicting the real world scene(Par. 12: “As shown in the example embodiment of FIG. 1, the autonomous vehicle perception simulation system 120 under calibration can receive real world perception data 101 from a variety of perception sensor devices in the form of image data from image generating devices (e.g., cameras), distance data from light amplification by stimulated emission of radiation (laser) devices or light detection and ranging (LIDAR) devices, location data from global positioning system (GPS) devices, data from sound navigation and ranging (sonar) devices, data from radio detection and ranging (radar) devices, and the like”. In particular, real-world perception data 101 outputted from a plurality of perception sensors corresponds to the claimed “sensory ranging data”); 
analyzing the ranging sensory data(Par. 14: “The perception simulation system 120 can receive the perception data 101 over a pre-determined time period and compare the received data with the corresponding ground truth data 102. The performance and accuracy of each of the perception sensor devices and sensor data processing modules over a pre-determined time period can be tracked and evaluated. In this manner, the errors and other inaccuracies for each of the perception sensor devices and sensor data processing modules can be detected”) to identify at least one noise pattern affecting measurement accuracy degradation exhibited by at least one of the plurality of range sensors (Par. 4: “perception noise or other inaccuracies is a common imperfection occurring in the real world. In an example embodiment described herein, the perception noise is modeled in the simulation to improve the quality of the test or the simulated result. The perception noise model of an example embodiment is obtained by setting up calibration on the sensors, and by comparing testing perception result data with ground truths. The perception noise model is then applied to the simulation system for a more realistic perception”); and 
updating a ranging model with the at least one noise pattern to generate realistic simulation ranging data for training an autonomous driving system (Pars. 14: “Based on this error detection, models can be generated to simulate the typical errors produced by each of the sensor devices and processing modules. These models can be generated by the autonomous vehicle perception simulation system 120”, and 22: “As a result, the autonomous vehicle perception simulation system 120 can produce simulated perception data 125 that corresponds to the modeled data produced for each of the perception sensor devices and sensor data processing modules over the pre-determined time period... The simulated perception data 125 can be used for configuring or training a motion planning system for an autonomous vehicle or a vehicle simulation system”).
Sun, however, does not disclose the above strike-through limitations.
In the same field of autonomous driving, Choi teaches a method for associating ranging data (acquired by a laser scanner sensor) with positioning data (acquired by a GPS module), and adjusting the ranging data based on the positioning data (See the Abstract and pars. 45-49. In particular, the field of view of the laser scanner sensor is adjusted according to the current speed of the vehicle. As shown in Fig. 4 and described in par. 62, the current speed of the vehicle is acquired from the GPS module.  This suggests that the current speed is calculated based on positioning data acquired by the GPS module2. Therefore, it could be said that the ranging data (more specifically, the field of view of the ranging data) is adjusted based on the positioning data).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the above teaching of Choi into Sun by associating each of the plurality of range sensors with positioning data obtained from at least one GPS module, and adjusting the fields of view of the ranging data acquired by the range sensors based on the positioning data. The motivation would have been to lower the amount of data being processed, thereby increasing sensing response speed (Choi, par. 47).

Regarding claim 20, Sun in view of Choi teaches the computer implemented method of claim 19, wherein the real ranging data is provided from at least one source which is a member of a group consisting of: a real world measurement, a map based calculation and a calculation based on image processing of at least one image of the real world scene (Sun, par. 13: “The ground truth data 102 can be generated by empirical measurement or highly sensitive and accurate sensing devices, such as Lidar data, GPS data, drone data, and the like”).

Regarding claim 21, Sun in view of Choi teaches the computer implemented method of claim 19, wherein the plurality of range sensors includes at least one member of a group consisting of: a LIDAR sensor, a radar, a camera, an infrared camera and an ultra-sonic sensor (Sun, par. 12: “As shown in the example embodiment of FIG. 1, the autonomous vehicle perception simulation system 120 under calibration can receive real world perception data 101 from a variety of perception sensor devices in the form of image data from image generating devices (e.g., cameras), distance data from light amplification by stimulated emission of radiation (laser) devices or light detection and ranging (LIDAR) devices, location data from global positioning system (GPS) devices, data from sound navigation and ranging (sonar) devices, data from radio detection and ranging (radar) devices, and the like”).

Regarding claim 22, Sun in view of Choi teaches the computer implemented method of claim 19, wherein the at least one positioning sensor which is a member of a group consisting of: a Global Positioning system (GPS) sensor, a gyroscope, an accelerometer, an Inertial Measurement Unit (IMU) sensor and an elevation sensor (Choi, Fig. 1 – GPS module 20).

Regarding claim 23, Sun in view of Choi teaches the computer implemented method of claim 19, wherein the positioning data includes motion data comprising at least one motion parameters of the associated each range sensor, the at least one motion parameters is a member of a group consisting of: a speed parameter, an acceleration parameter, a direction parameter, an orientation parameter and an elevation parameter (In Choi, the positioning data is used to compute the current speed of the vehicle).

Regarding claim 25, Sun in view of Choi teaches the computer implemented method of claim 19, wherein the at least one noise pattern comprises at least one noise characteristic which is a member of a group consisting of: a noise value, a distortion value, a latency value and a calibration offset value (Sun, par. 4: “The perception noise model of an example embodiment is obtained by setting up calibration on the sensors, and by comparing testing perception result data with ground truths”, and 20: “the physical constraint modeling module 173 can be configured to model these perception device physical constraint limitations or anomalies. The modeling can be based in part on the initial configuration and calibration of each perception device performed during the phase 1 calibration described above and retained as sensor configuration data 174”).

Regarding claim 26, Sun in view of Choi teaches the computer implemented method of claim 19, wherein the analysis of the sensory data is done according to at least one environmental characteristic detected during acquisition of the ranging sensory data, the at least one environmental characteristic is a member of a group consisting of: a weather condition attribute, and a timing attribute (Sun, par. 20: “The modeling of each perception device can also be based in part on the context in which the vehicle or vehicle simulation is operating. For example, the perception device modeling can be varied based on day operation versus night operation or heavy traffic conditions versus light traffic conditions”).

Claims 30-33, 35 and 36 recite similar limitations as respective claims 19, 21-23, 25 and 26, but are directed to a system comprising at least one processor configured to execute the steps recited those respective claims. Since Sun also discloses such a system (See claims 1-9, for example), these claims can be rejected under the same rationales set forth in the rejection of their respective claims.

Claim(s) 24 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Choi as applied to respective claim(s) 19 and 30 above, and further in view of Horvitz et al. (Pub. No. US 2006/0106530).

Regarding claim 24, Sun in view of Choi teaches the computer implemented method of claim 19, .
In the same field of machine learning, Horvitz teaches a method for constructing a predictive model, based on statistical machine learning, that can make forecasts about traffic flows and congestions, wherein the predictive model component is built by way of a statistical method, such as through utilization of one or more of graphical probabilistic models, such as a neural network or a support vector machine (See the Abstract and pars. 7, 73 and claims 1 and 8).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further incorporate the above teaching of Horvitz into Sun by performing the analysis of the sensory ranging data based on a statistics-based prediction analysis conducted using at least one machine learning algorithm, such as a neural network or a Support Vector Machine (SVM). The motivation would have been to provide a predictive model that can be employed to predict occurrence of atypical or surprising events (Horvitz, par. 7).

Claim 34 recites similar limitations as claim 24, but is directed to a system. Since Sun also discloses such a system (See claims 1-9, for example), claim 34 can be rejected under the same rationale set forth in the rejection of claim 24.

Claim(s) 27, 29, 37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Choi as applied to respective claim(s) 19 and 30 above, and further in view of Rohani et al. (Pub. No. US 2017/0307735).

Regarding claim 27, Sun in view of Choi teaches the computer implemented method of claim 19, further comprising .
In the same field of radar-based object detection, Rohani teaches that objects of different surface materials provide reflected radio waves having different characteristics that allow the compositions of different reflecting surfaces to be estimated (Par. 23). Rohani further teaches that a sensed data pattern can be used to identify an object (Par. 25).
In light of the above teaching of Rohani, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify Sun by adjusting the at least one noise pattern according to an object’s surface material that would affect the ranging data produced by the each range sensor. The motivation would have been to improve the training of the motion planning system by taking into account object of different surface materials.

Regarding claim 29, Sun in view of Choi and Rohani teaches the computer implemented method of claim 27, wherein the at least one object attribute is retrieved from a metadata record associated with the real world scene (Rohani, par. 25).

Claims 37 and 39 recite similar limitations as respective claims 27 and 29, but are directed to a system comprising at least one processor configured to execute the steps recited those respective claims. Since Sun also discloses such a system (See claims 1-9, for example), these claims can be rejected under the same rationales set forth in the rejection of their respective claims.

Claim(s) 28 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Choi and Rohani as applied to respective claim(s) 27 and 37 above, and further in view of Micks et al. (Pub. No. US 2017/0177954).

Regarding claim 28, Sun in view of Choi teaches the computer implemented method of claim 27, .
In the same field of endeavor, Micks teaches a method for detecting parking barriers using virtual sensor data and virtual ground truth images, wherein the material of a parking barrier can be extracted from a virtual ground truth image (Par. 34). The virtual ground truth image is a synthetic image generated for a real scene.
In light of the above teaching of Micks, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further Sun by extracting an object’s surface material from a virtual ground truth image generated for a real scene. The motivation would have been to avoid training the motion planning system on large amounts of diverse data (Micks, par. 14).

Claim 38 recites similar limitations as claim 28, but is directed to a system. Since Sun also discloses such a system (See claims 1-9, for example), claim 38 can be rejected under the same rationale set forth in the rejection of claim 28.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591.  The examiner can normally be reached on Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613                                                                                                                                                                                             


    
        
            
        
            
    

    
        1 This reference is considered prior art because the two provisional applications of which the present application is claiming the benefit of priority do not provide support for the claimed subject matter.
        2 It is well known in the art that the speed of a vehicle can be estimated based on positioning data acquired by a GPS device. Refer to the attached literature “Algorithm to calculate speed from two GPS latitude and longitude points and time difference” by Godden.